           Case 2:20-cv-00194-APG-NJK Document 10 Filed 07/07/20 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   PATRICK A. ROSE
 4 Assistant United States Attorney
   Nevada Bar No. 5109
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   Patrick Rose@usdoj.gov
 7
   Attorneys for Respondents
 8

 9
10                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
11

12

13   Hassan Nassiri,                                  Case No: 2:20-cv-00194-APG-NJK

14         Petitioner,

15         v.                                         Stipulation and Order
16   Chad F. Wolf, in his official capacity as
     Acting Secretary of Homeland Security,           (Third Request)
17   et al.

18         Respondents.

19

20         Petitioner and Respondents, through undersigned counsel, stipulate and request that

21 the Court approve a 45-day extension of time, from July 6, 2020, to August 20, 2020, for

22 Respondents to file a response to the Petition, ECF No. 1. This is the third request for an

23 extension of time. See ECF Nos. 6, 8.

24         Federal Rule of Civil Procedure 6(b)(1) and Local Rule IA 6-1 allow a party to

25 request additional time to perform an act. The second extension of time was granted in

26 connection with an effort to resolve this matter. See ECF No. 8. Those resolution efforts

27 and the current status are set forth below.

28
            Case 2:20-cv-00194-APG-NJK Document 10 Filed 07/07/20 Page 2 of 2



 1          Following entry of the previous stipulation and order, ECF No. 8, Petitioner
 2   submitted to Respondents’ U.S. Citizen and Immigration Services (USCIS) an application
 3   (N-565) for replacement of a Naturalization Certificate. USCIS has experienced delays,
 4   particularly as to biometrics, due to closures of Application Support Centers. Petitioner’s
 5   application cleared biometrics recently. However, Petitioner’s application also indicated a
 6   change in marital status, so USCIS recently issued Petitioner a request for additional
 7   information and documentation about that change, as well for recent photo identification.
 8   Petitioner is working with his counsel to provide the requested information and
 9   documentation.
10          Based on these circumstances, the parties request an additional 45-day extension of
11   time, from July 6, 2020, to August 20, 2020, for Respondents to file a response to the
12   Petition, ECF No. 1. This stipulated request is filed in good faith and not for the purposes
13   of undue delay.
14          Respectfully submitted this 6th day of July 2020.
15    REZA ATHARI & ASSOCIATES                         NICHOLAS A. TRUTANICH
                                                       United States Attorney
16

17    /s/ Luther Snavely__________                     /s/ Patrick Rose______
      LUTHER SNAVELY, ESQ.                             PATRICK A. ROSE
18    Nevada Bar No. 5507                              Assistant United States Attorney
      3365 Pepper Lane, Suite 102
19    Las Vegas, Nevada 89120                          Attorneys for Respondents
20    Attorney for Petitioner
21
                                                IT IS SO ORDERED:
22

23

24                                              UNITED STATES MAGISTRATE JUDGE
25
                                                        July 7, 2020
                                                DATED: _____________________________
26

27

28


                                                   2
